DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 06/29/2022 has been entered. Claim 5 has been amended, and no claims have been added or cancelled. Claims 1-4 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1-7 are currently pending with 5-7 under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakova et al. (NPL; "Intercritical quenching of structural steels", 1970, Institute of Physics of Metals, Academy of Sciences of the USSR, pp. 4-6; of record) in view of Hashimoto et al. (JPH07233438A; of record).
Regarding claim 5:
Polyakova teaches quenching from a temperature of 950°C (see lines 1-2 of paragraph 4 on page 4), which is within the claimed range of 850-950°C, but that the original quenching temperature and the heating rate during repeated quenching have little effect on the character of the impact toughness after tempering in the temper brittleness range (page 4, paragraph 5). On all the curves one observes a sharp peak at temperatures in the intercritical range (page 4, paragraph 5, lines 2-3; also see fig. 1 on page 5), which means that the highest impact toughness was observed at temperatures quenched from the intercritical range, such as at 760-780°C (page 4, paragraph 5, lines 7-9), and which were originally quenched from 950°C (page 4, paragraph 5, lines 1-2).
Polyakova further teaches that intercritical quenching from temperatures in the intercritical range of Ac1–Ac3 (which overlaps with the claimed range of [(“Ac3 transformation point)-80°C to [(Ac3 transformation point)-10°C]”) of structural steel alloyed with chromium, silicon, and nickel results in a higher impact toughness, lower susceptibility to temper brittleness, and lowers the cold-brittleness threshold, but also lowers the hardness and strength; further, for steels alloyed with manganese intercritical quenching has a positive effect only when the steel contains less than 0.1% C (page 4, paragraph 1). 
Polyakova further teaches tempering at 650°C (see description of Fig. 1 underneath the figures on page 5), after quenching, which is within the claimed range of 560-660°C. 
Thus, the claimed quenching and tempering of Polyakova meets the claimed “thermal refining”.
Polyakova’s process does not include rolling, which meets the claimed negative limitation of “without rolling”. 
Polyakova is silent regarding the composition of the steel being within the claimed ranges, and is silent regarding the claimed proof stress and ductile/brittle fracture appearance transition temperature (FATT), as measured through a 2-mm V-notched Charpy impact test, being -70°C or lower, and although Polyakova discusses the impact toughness, Polyakova is silent regarding the steel having “an absorbed energy of 130 J or higher in a 2-mm V-notched Charpy impact test at -80°C”.
Hashimoto teaches a high tensile strength steel (Purpose, Constitution on page 3) having the following composition:
Element (wt %)
Presently-claimed steel
Hashimoto
Location
Fe
Balance
Balance
Claim 5
C
0.01-0.05
0.075-0.094
Claim 5
Si
0.10-0.40
0.01-0.4
Claim 5
Mn (amended)
0.80-1.50
0.5-1.5
Claim 5
Ni (amended)
0.80-2.50
0.5-2
Claim 5
Cr
0.50-1.00
0.1-0.9
Claim 5
Cu
0.80-1.50
0.01-1.5
Claim 5
Mo
0.20-0.60
0.2-1.0
Claim 5
Al
0.010-0.050
0.01-0.08
Claim 5
Nb
0.030-0.080
0.003-0.03
Claim 5
N
0.005-0.020
0.0005-0.008
Claim 5
Ca (new)
0-0.010
-
Absent


With regard to the Fe, Si, Mn, Ni, Cr, Cu, Mo, Al, Nb, N, and Ca contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 
With regard to the Ca content, the embodiment represented by Claim 5 of Hashimoto does not included Ca; thus, the Ca content in Claim 5 is understood to be absent (zero), which is within the claimed range of “up to 0.010%”.
With regard to the C content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). With further regard to the C content, although Hashimoto states that if the C content is less than 0.075%, that insufficient strength is obtained [0019], all of Hashimoto’s examples (both comparative and inventive) have a 0.2% yield strength of 664 MPa and above, which is significantly greater than the applicant’s claimed lower bound of 525 MPa by a difference of 139 MPa. Thus, assuming arguendo that the C content was lowered to, for example, 0.05% C (a difference of 0.025% lower than the lower bound of Hashimoto), the steel of Hashimoto would still prima facie be expected to be have a 0.2% yield strength that would still be within the claimed yield strength of 525 MPa or more. Therefore, although Hashimoto’s C content of 0.075-0.094% is outside of the currently-claimed range of 0.01-0.05%, the difference between the Hashimoto’s lower bound of 0.075% and the claimed upper bound of 0.05% is insignificant such that Hashimoto’s alloy would still prima facie be expected to meet the claimed 0.2% yield strength, even if the C content were to be lowered outside of the disclosed range. One of ordinary skill in the art would still be motivated to use a C content of, for example, 0.05% if the yield strength requirement was 525 MPa as claimed, rather than the higher yield strength requirement of Hashimoto.
Hashimoto’s examples in Table 2 all have yields strengths (i.e. 0.2% proof stress as claimed; designated by “YP” column in Table 2 of Hashimoto) of a minimum of 664 MPa, which is within the applicant’s claimed range of 525 MPa or more.
Although Hashimoto does not explicitly provide the measurement of the FATT temperature being -70°C, Hashimoto instead provides a different, but similar measurement of the vTrs temperature – which is a measurement of low temperature fracture transition temperature – ranging from -35 to -105°C (see Table 2), which overlaps with the claimed temperature range of -70°C or lower.
Although Hashimoto does not explicitly state that the steel has “an absorbed energy of 130 J or higher in a 2-mm V-notched Charpy impact test at -80°C”, which is a measurement of toughness, toughness is recognized as an important property in Hashimoto; Hashimoto teaches that the elements Ni, Nb, Al, N, V, Ti, and REM (rare earth metals), as well as PCM (welding crack susceptibility index) [0019]-[0020] have an effect on the toughness. Hashimoto also discusses the effects of heating temperature and rolling finish temperature on toughness [0020], [0029], [0030]-[0031] (toughness test is performed via Charpy impact test [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary and optimize the above parameters to predictably arrive at the claimed impact toughness values. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Polyakova by using simple substitution of Hashimoto’s steel composition, to predictably obtain a steel excellent in strength and toughness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakova in view of Hashimoto, as applied to claim 5 above, and further in view of Kuronuma et al. (US 20180155805 A1; of record).
Regarding claim 6:
Polyakova and Hashimoto are silent regarding the thickness of the steel being 150-500 mm. However, the ordinarily skilled artisan would recognize that steel product thickness is a variable that is well within the level of one of ordinary skill in the art to routinely modify based on the desired application of the product.
Kuronuma teaches a thick steel plate [Abstract] with a substantially similar composition to the claimed steel. The steel plate thicknesses after hot rolling ranged from 100 to 240 mm [0168], which overlaps with the claimed range of 150-500 mm, and quenching and tempering were performed [0168]. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the product and method of Polyakova in view of Hashimoto with the steel plate thickness of Kuronoma, as doing so would allow for the steel material to be used in any of various fields such as buildings, bridges, ships, marine structures, construction machinery, tanks, and penstocks [0004-0006] (which all meet the claimed “large structure”), and would provide sufficient strength for the large structures [0004-0006].
Regarding claim 7:
Polyakova and Hashimoto are silent regarding the steel being performed by hot forging before being subjected to the thermal refining.
Kuronoma teaches hot forging the continuously-cast slab using opposing dies [Abstract] to ensure good ductility in the mid-thickness part of a thick steel plate, which tends to have lower ductility due to strengthening and higher defect sensitivity with respect to ductility [0029], and to obtain a steel plate of a desired plate thickness and improve strength and toughness of the mid-thickness part [0150].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the product and method of Polyakova in view of Hashimoto with the hot forging method of Kuronoma, as doing so would result in a thick steel slab with sufficient ductility in the mid-thickness part of a thick steel plate, and with a desired plate thickness, strength, and toughness.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
With regard to the arguments against Hashimoto (see pages 5-6 of arguments), although Hashimoto does not explicitly state that the steel has “an absorbed energy of 130 J or higher in a 2-mm V-notched Charpy impact test at -80°C” (in instant claim 5), which is a measurement of toughness, toughness is recognized as an important property in Hashimoto; Hashimoto teaches that the elements Ni, Nb, Al, N, V, Ti, and REM (rare earth metals), as well as PCM (welding crack susceptibility index) [0019]-[0020] have an effect on the toughness. Hashimoto also discusses the effects of heating temperature and rolling finish temperature on toughness [0020], [0029], [0030]-[0031] (toughness test is performed via Charpy impact test [0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary and optimize the above parameters to predictably arrive at the claimed impact toughness values. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
	With regard to the arguments against Hashimoto’s processing conditions (quenching temperature) (see first paragraph on page 6 of arguments; also see remainder of page 6 through page 7 of arguments), the examiner notes that these limitations are met by the primary reference, Polyakova; Hashimoto’s disclosure and teachings relied upon do not teach away from the claimed process or from the teachings of Polyakova; specifically, with regard to the applicant’s statement referring to Hashimoto (see para. [0020] of Hashimoto), that “if the steel is tempered above 700°C, it causes a reduction in base strength which indicates that there is no motivation for one of ordinary skill in the art to raise the temperature to Ac1 which is higher than 700 °C.”, the examiner disagrees. Performing a step of tempering as an additional final (or one of the final) processing step is a separate matter from initial and intermediate heating condition temperatures. In the same way that Polykova teaches performing tempering at a lower temperature (650°C) than the initial intercritical quenching temperature (950°C), Hashimoto also teaches performing a tempering temperature at 600°C after rolling which occurs at 1050°C; similarly, the applicant’s claimed invention also performs heating at 850-950°C and then tempering at 560-650°C. Thus, the applicant’s arguments are unfounded as the arguments are equating processing steps which are clearly not analogous to one another. The examiner emphasizes that the processing conditions relied upon in the rejection are based on Polyakova’s processing steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735